Mr. Justice Baker delivered the opinion of the court. 3. Negligence, § 191*—what are questions of fact. What'is reasonable care in a particular case depends on the circumstances of the case and is peculiarly a question of fact for the jury. 4. Master and servant, § 800*—when instruction as to place of worlc is erroneous. In an action for the death of an employee caused by the presence of gas in a well used in constructing a building, an instruction that the jury might find that the defendants were not guilty of negligence if they found that such defendants exercised reasonable care down to a reasonable time before the death of the employee, was erroneous. 5. Master and servant, § 800*—lohen instruction as to duty owing to servant is erroneous. In an action for the death of an employee caused by gas in a well used in constructing a building, an instruction that if the employee was ordered to work in another well, and was killed when he returned to the first well to obtain a tool that he had left therein, he was a mere volunteer or licensee, to whom defendants owed no duty except to restrain from wilfully or wantonly injuring him, was, in effect, an instruction to find the defendants not guilty, and was erroneous as deciding the issues of fact as to whether the deceased went into the well to obtain a tool, and whether such act was within his employment, as matters of law. 6. Master and servant, § 709*—what are questions of fact. Where an employee was killed by gas in a well when he returned to obtain a tool he had left therein, the questions whether he went down into the well to obtain such tool, and whether in so doing he was reasonably within the scope of his employment, should have been submitted to the jury.